Appeal from an order denying an application under article 78 of the Civil Practice Act to review a determination of the Zoning Board of *625Appeals of the City of Poughkeepsie, which determination confirmed the issuance of a building permit by the local building inspector. Appellants contend that the permit authorizes construction of a building which violates provisions of the local zoning ordinance. The building inspector, in issuing the permit, relied on a determination of the local planning board which approved the builder’s plat. Appellants contend that the planning board’s determination is void for lack of jurisdiction inasmuch as that board authorized changes in the zoning ordinance without having held a public hearing on notice as provided by section 37 of the General City Law. At Special Term it was held that the Zoning Board of Appeals has no authority to revoke a permit issued pursuant to a determination of the planning board and that the determination of the planning board (which is not a party to this proceeding) is not before the court for review. Order unanimously affirmed, with costs. No opinion. Present — Murphy, Acting P. J., Ughetta, Hallman and Kleinfeld, JJ.